DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed December 8, 2020. Claims 2 and 3 have been cancelled without prejudice.  Claims 1 and 4-20 are pending and an action on the merits is as follows. Claims 4 and 11-20 were previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0097312 A1) in view of Zhao et al. (US 2016/0026023 A1).
In regard to claim 1, Park et al. discloses an electronic modulating device, comprising (see e.g. Figures 1-2): 
100 comprising a first portion (i.e. inner region of Figure 1) and a second portion (i.e. outer region of Figure 1); 
a second substrate 200 disposed opposite to the first substrate 100; 
at least one working device P disposed between the first substrate 100 and the second substrate 200, wherein the at least one working device P overlaps the first portion and does not overlap the second portion; 
a first adjustment unit 320a or 320b disposed between the first portion of the first substrate 100 and the second substrate 200, wherein the first adjustment unit 320a or 320b has a first elastic coefficient; and 
a second adjustment unit (i.e. the other of 320a or 320b) disposed between the second portion of the first substrate 100 and the second substrate 200; 
wherein the second adjustment unit has a second elastic coefficient, and the first elastic coefficient is less than the second elastic coefficient (see e.g. paragraphs [0012], [0023],[0038], [0081]).
Park et al. fails to disclose 
a third adjustment unit disposed between the first substrate and the second substrate, wherein the third adjustment unit is disposed between the first adjustment unit and the second adjustment unit; wherein the third adjustment unit has a third elastic coefficient, and the third elastic coefficient is greater than the second elastic coefficient.
However, Zhao et al. discloses (see e.g. Figure 3):
 a third adjustment unit disposed between the first substrate and the second substrate, wherein the third adjustment unit has a third elastic coefficient, wherein the third adjustment unit is disposed between the first adjustment unit and the second adjustment unit (see e.g. Figure 2 and note that the third adjustment unit is considered to be the central one in the Figure where the first and second are each one of the smaller adjustment units), and 
the third elastic coefficient is greater than the second elastic coefficient (see e.g. paragraph [0044] where it is noted that elasticity decreases from the center, thus satisfying the claim limitations).
Given the teachings of Zhao et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park et al. with a third adjustment unit disposed between the first substrate and the second substrate, wherein the third adjustment unit has a third elastic coefficient, and the third elastic coefficient is greater than the second elastic coefficient.
Doing so would provide a more even thickness of the liquid crystal panel by controlling the distribution of the spacers and the compressibility/elasticity.
In regard to claim 5, Park et al. discloses the limitations as applied to claim 1 above, and
a working region and a non-working region, wherein the second adjustment unit is disposed on the non-working region (i.e. the work region is considered to be an inner region and the non-working region is considered to be an outer region of Figure 1).
In regard to claim 6, Park et al. discloses the limitations as applied to claim 1 above, and 
 a working region and a non-working region, wherein the first adjustment unit is disposed on the working region (i.e. the work region is considered to be an inner region and the non-working region is considered to be an outer region of Figure 1).
In regard to claim 8, Park et al. discloses the limitations as applied to claim 1 above, and
wherein the first adjustment unit comprises a plurality of first spacers, the second adjustment unit comprises a plurality of second spacers, and a number of the plurality of first (see e.g. Figure 1 and note that the density of spacers is greater in the outer region, thus satisfying the claim limitations).
In regard to claim 9, Park et al. discloses the limitations as applied to claim 1 above, but fails to disclose
a modulating material layer disposed between the first substrate and the second substrate, wherein the modulating material layer fills a gap between the first adjustment unit and the second adjustment unit (see e.g. paragraph [0028]).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0097312 A1) in view of in view of Zhao et al. (US 2016/0026023 A1) and further in view of Imabayashi et al. (US 2002/0005929 A1).
In regard to claim 7, Park et al., in view of Zhao et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a material of the first adjustment unit is different from a material of the second adjustment unit.
However, Imabayashi et al. discloses (see e.g. paragraph [0072]):
wherein a material of the first adjustment unit is different from a material of the second adjustment unit.
Given the teachings of Imabayashi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park et al., in view of Zhao et al., with wherein a material of the first adjustment unit is different from a material of the second adjustment unit.

In regard to clam 10, Park et al., in view of Zhao et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a material of the first adjustment unit and the second adjustment unit comprises photoresist.
However, Imabayashi et al. discloses
wherein a material of the first adjustment unit and the second adjustment unit comprises photoresist (see e.g. paragraph [0062] where a photolithography technique is noted).
Given the teachings of Imabayashi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park et al., in view of Zhao et al., with wherein a material of the first adjustment unit and the second adjustment unit comprises photoresist.
Doing so would provide an art recognized equivalent material for the production of spacers where the placement of the spacers may be more precisely chosen.

Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 8-11 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 1 as newly amended to incorporate the subject matter of former claims 2 and 3, have been fully considered and are appreciated.  However, these arguments have not been found persuasive.  Namely, the 
Applicant further argues that the reliance on a photo spacer at the center axis is a reliance on hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, applicant’s current claim language may broadly include any spacer/adjustment unit within the display panel and thus may be met by Zhao et al., as cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






Jessica M. Merlin
March 2, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871